DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendments filed on 1/3/2020 and 1/31/2020 have been entered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 
In claim 16, “a container”; and “an outlet nozzle”; and in claim 17, “a packet” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 
Claim Objections
The following claims are objected to because of the following informalities:  
There is a lack of antecedent basis for: “the outer face“ in line 3 of claims 17 and 31-33.
A double inclusion limitation appears for the following terms that has been cited previously: In claim 16, lines 4 and 11, for "sauce".
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16, line 5, recites “it being possible for a user standing at said front side to cover …..”. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. The claim is 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by
Ericsson (GB 452,514).
Regarding claim 16, Evers discloses a station (fig.1-4) for covering a bread roll half of a bread roll with a sauce in a preparation line of a fast food restaurant (this limitation is not positively claimed), comprising: a table (1) having an input side (see fig.2, marked area 3) for receiving the bread roll half (2 receives pie filling material from discharge reservoir 5), an output side (see fig.2, area to the right of 5) which is opposite the input side for outputting the bread roll half covered with sauce (2 is covered with pie, see page 2, ll.60-68), a front side connecting the input side and the output side (area between marked areas 3 and 5 in fig.2), it being possible for a user standing at said front side to cover the bread roll half with the sauce (a user can stand in front of 1 to fill 2), and a rear side (back side of 1) opposite the front side; a container (5) comprising the sauce and arranged over the table at a working distance from the front side (see fig.3, and page 2, ll.76-80) and from which an outlet nozzle (21) oriented towards the table protrudes at a vertical distance from the table so that the bread roll half which is to be covered with sauce can be placed on the table below the outlet nozzle (21 on 2); and .
Allowable Subject Matter
Claims 17-33 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The following prior art as cited in PTO-892 is also citing significant pertinent structures or features to the applicant’s claimed invention: Morton (GB 392655).
Morton discloses a station (fig.1) for covering a bread roll half of a bread roll with a sauce in a preparation line of a fast food restaurant, comprising: a table (4) having an input side (left of 4) for receiving the bread roll half, an output side (right of 4) which is opposite the input side for outputting the bread roll half covered with sauce, a front side connecting the input side and the output side (front of 4), it being possible for a user standing at said front side to cover the bread roll half with the sauce, and a rear side (back side of 4) opposite the front side; a container (7) comprising the sauce and arranged over the table at a working distance from the front side (see fig.1) and from which an outlet nozzle (15) oriented towards the table protrudes at a vertical distance from the table so that the bread roll half which is to be covered with sauce can be placed on the table below the outlet nozzle (15 on 5); and a pressure actuator (42) that can be actuated by the user and which is designed to dispense the sauce from the container onto the bread roll half when actuated by the user (page 4, ll.85-101). It also 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOB ZADEH whose telephone number is (571)270-5201.  The examiner can normally be reached on Monday-Friday 8am-4pm E.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BOB ZADEH/Examiner, Art Unit 3754